CADWALADER, District Judge,
said that some of the constitutional questions argued in this case on the part of the relator were scarcely open ones at this day. Upon one point, as to the irregularity of the proceedings before the commissioner, he had relieved the counsel for the relator from argument until he had heard the district attorney in •support of them, and what had followed from the district attorney had not changed his original impressions on that point, and the relator must be discharged. He would further -say that he very much doubted the power of congress to invest a commissioner with the authority in a proceeding originally instituted before him, to summarily commit a citizen for an alleged contempt This was an exercise of the judicial power of the United States, which, under the constitution, could not be entrusted to an officer, appointed and holding his office in the manner in which these commissioners were appointed and hold their offices.